UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4227


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TRAVIS JEROME JENKINS,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:15-cr-00594-DCN-1)


Submitted: August 17, 2020                                  Decided: September 15, 2020


Before NIEMEYER and MOTZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed and remanded by unpublished per curiam opinion.


Charles W. Cochran, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Charleston, South Carolina, for Appellant. Robert Nicholas
Bianchi, OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis Jerome Jenkins appeals the district court’s judgment revoking his supervised

release and imposing a 12-month-and-1-day sentence, with no additional term of

supervised release. Counsel has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), asserting that there are no meritorious grounds for appeal but questioning

whether the district court abused its discretion in imposing the chosen sentence. Although

advised of his right to file a supplemental pro se brief, Jenkins has not done so. We affirm. *

       “A district court has broad, though not unlimited, discretion in fashioning a sentence

upon revocation of a defendant’s term of supervised release.” United States v. Slappy, 872

F.3d 202, 206 (4th Cir. 2017). “We will affirm a revocation sentence if it is within the

statutory maximum and is not plainly unreasonable.” Id. at 207 (internal quotation marks

omitted). “When reviewing whether a revocation sentence is plainly unreasonable, we

must first determine whether it is unreasonable at all.” United States v. Thompson, 595

F.3d 544, 546 (4th Cir. 2010). A revocation sentence is procedurally reasonable where, as

here, “the district court adequately explains the chosen sentence after considering the

Sentencing Guidelines’ nonbinding Chapter Seven policy statements and the applicable 18

U.S.C. § 3553(a) factors.” Slappy, 872 F.3d at 207 (footnote omitted); see 18 U.S.C.

§ 3583(e). A revocation sentence is substantively reasonable if the court states a proper



       *
        Because the revocation judgment incorrectly reflects that Jenkins admitted guilt to
a Class A violation that the Government did not pursue at the revocation hearing, we
remand so that the district court may amend the judgment to reflect that Jenkins admitted
only the Class C violations charged. See Fed. R. Crim. P. 36.

                                              2
basis for concluding that the defendant should receive the sentence imposed, up to the

statutory maximum. Slappy, 872 F.3d at 207. We conclude that Jenkins’ sentence is within

both the statutory maximum and the policy statement range and is not unreasonable, plainly

or otherwise.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious grounds for appeal. We therefore affirm the district court’s judgment.

We remand the case so that the district court may amend the revocation judgment to correct

the identified clerical error. This court requires that counsel inform Jenkins, in writing, of

the right to petition the Supreme Court of the United States for further review. If Jenkins

requests that a petition be filed, but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Jenkins.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                             AFFIRMED AND REMANDED




                                               3